Citation Nr: 1738119	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-56 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to a bilateral eye disability, currently diagnosed as macular degeneration.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

In August 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran has residuals of a TBI that are a result of his military service.

2.  The evidence is in equipoise as to whether the Veteran has macular degeneration that is a result of his military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a TBI was incurred in or is otherwise related to his active service.  38 U.S.C. §§ 1101, 1110, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, macular degeneration was incurred in or is otherwise related to his active service.  38 U.S.C. §§ 1101, 1110, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Analysis

The Veteran claims that service connection is warranted for TBI and an eye disability (macular degeneration).  Specifically, he contends that he experienced a TBI as a result of a car accident during service in 1954, and that his macular degeneration is caused by the head injury.  Statements from the Veteran and his brother indicate that in November 1954, six days before being discharged from service, while stationed in Maryland, the Veteran hit a telephone pole and flipped his car.  He experienced head trauma and had double vision as a result.  The Veteran's wife submitted a statement noting that she was married to the Veteran in 1953 and she recalled the automobile accident he was involved in while he was stationed in Maryland.  

A review of the record reflects that the Veteran's service treatment records are unavailable because they were presumably destroyed in the 1973 accidental fire at the National Personnel Records Center.  When service treatment records are lost or missing, as is the case here, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds the Veteran's contentions regarding his car accident (as well as the lay statements from his brother and wife) to be consistent, competent, and credible, and thus it is found that the in-service event occurred as described.  Further, the Veteran is competent to report observable symptoms such as blurred vision and tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

While the VA treatment records do not reflect any evidence of a diagnosis of a TBI, an April 2016 letter from the Veteran's private physician, Dr. Davis, notes that the Veteran suffered a closed head injury in service as a result of the November 1954 car accident.  Dr. Davis stated that the head trauma was severe enough to cause diplopia (double vision) and tinnitus, and caused a "dry" type of macular degeneration, that progressed slowly and went undetected for years.  The Veteran currently has "wet" macular degeneration, which resulted from the gradual progression of the "dry" macular degeneration over the years.  The letter is accompanied by an internet article noting that macular degeneration can be caused by head injuries.  

Although the Board could remand for another nexus opinion regarding whether the Veteran has residuals of a TBI and macular degeneration which are causally or etiologically related to service, the Board finds that the medical evidence cited to above is sufficient to decide the claims.  38 C.F.R. § 3.159 (c)(4).  Importantly, review of the record reflects that there is no medical evidence indicating that the Veteran did not experience head trauma during a car accident in service and has not had residuals ever since.  Similarly, there is no medical evidence indicating that the Veteran's macular degeneration is not caused by in-service head injury.  The only medical evidence on point relates these disabilities to the in-service car accident.

Therefore, the Board finds that the evidence for and against the claims is at least in equipoise and the decision should be decided in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for both TBI and macular degeneration is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for TBI is granted.

Entitlement to service connection for macular degeneration is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


